Citation Nr: 0829400	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for a 
bilateral hearing loss and for tinnitus.  The veteran filed a 
timely appeal to this action, and in July 2007, the Board 
denied the claim.  The veteran appealed the Board's action to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a April 2008 Order, the Court remanded the case 
to the Board pursuant to a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. Court of Appeals for 
the Federal Circuit are applicable to this appeal.    

In the Joint Motion for Remand, it was maintained that the 
examiner conducting the December 2004 VA audiometric 
examination did not consider the March 1969 VA evaluation in 
rendering an opinion.  In particular it was noted that while 
the 1969 VA examination report noted normal hearing with no 
hearing loss, the examiner commented that "Had had some loss 
higher frequencies on left from close work with motors."  
The Joint Motion requested that another VA audiometric 
examination be performed.  The examiner was to review the 
claims folder, taking into account the March 1969 VA medical 
examination results and "provide a thorough analysis 
discussing whether Appellant's service occupation as an 
airplane repairmen is causally related to his current 
bilateral sensorineural hearing loss and tinnitus."

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §  3.385 
(2007).  

Service personnel records reflect that the veteran's military 
occupational specialty was airplane repairman.  Through 
various VA treatment records, it was revealed that in the 
past, the veteran has been employed as a mail sorter for the 
United States Postal Service (USPS).  In a questionnaire 
completed by the veteran in July 2000, he related that for 
three years prior to service, he worked snowplowing streets, 
and he worked in the mills.  Following service, he worked for 
seven years driving a forklift in a warehouse, and since 
then, he had been employed by the USPS for about 22 years.  

During a November 2004 hearing held before a hearing officer 
at the RO, the veteran testified that during service, he 
worked at an airfield, testing aircraft engines.  He had 
worked the last 28 years at the USPS, as a mail handler, in a 
relatively quiet environment.  He testified that noise 
exposure in service had caused his hearing loss and tinnitus.

In order to fulfill the Order of the Court, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for a bilateral 
sensorineural hearing loss or tinnitus 
since service.  The veteran should be 
requested to provide the same information 
for any employer who required that he 
undergo an audiometric examination as a 
requirement for employment.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
audiometric examination to "whether 
Appellant's service occupation as an 
airplane repairmen is causally related to 
his current bilateral sensorineural 
hearing loss and tinnitus."  All 
indicated tests and studies are to be 
performed, and a comprehensive 
recreational, and occupational history 
for noise exposure are to be obtained, 
including a pre-service recreational and 
occupational noise exposure history.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician or 
audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner is reminded that before 
November 1, 1967, audiometric results 
were reported in standards set forth by 
the American Standards Association (ASA).  
Since November 1, 1967, those standards 
have been set by the International 
Standards Organization (ISO)-American 
National Standards Institute (ANSI).  
Therefore, in order to facilitate data 
comparison, any reference by the examiner 
to pre-November 1967 audiometric 
examination results should be converted 
to ISO-ANSI standards.

Following a review of the record, 
including the March 1969 and December 
2004 VA medical examinations, as well as 
examination of the veteran, and employing 
sound medical principles, keeping in mind 
that for VA compensation purposes, that 
hearing will be considered to be a 
disability only in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz, the 
examiner is to opine whether it is at 
least as likely as not that the 
appellant's service occupation as an 
airplane repairmen is causally related to 
his current bilateral sensorineural 
hearing loss and tinnitus.  Sustainable 
reasons and bases are to be provided with 
any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




